Citation Nr: 1544788	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee tricompartmental degenerative osteoarthritis prior to May 15, 2012, and in excess of 30 percent from July 1, 2013 for status post total knee replacement.

2.  Entitlement to an initial rating in excess of 10 percent for right knee tricompartmental degenerative osteoarthritis prior to July 20, 2011, and in excess of 30 percent from September 1, 2012 for status post total right knee replacement.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1983 to October 1989, March 1998 to June 1998, March 1999 to March 2002, March 2003 to December 2003, and November 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

An October 2009 rating decision granted service connection for tricompartmental degenerative osteoarthritis of the bilateral knees, each rated 10 percent disabling.  The Veteran submitted a timely notice of disagreement with the initial ratings assigned.  A December 2011 rating decision assigned a 100 percent rating for right knee replacement surgery from July 20, 2011, and a 30 percent rating for prosthetic replacement of the knee joint effective September 1, 2012.  An April 2013 rating decision granted a 100 percent rating for left knee replacement surgery from May 15, 2012, and a 30 percent rating for prosthetic replacement of the knee joint effective July 1, 2013.  Despite the fact that higher ratings have been assigned for the issues on appeal throughout the claim thus far, each claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 

In an April 2012 rating decision, the RO granted a separate 10 percent rating for left knee instability from March 5, 2012 to May 15, 2012.  

The Veteran was scheduled for a Travel Board hearing in May 2015 but failed to show.  As the Veteran has not requested a new hearing or demonstrated good cause for his failure to show, the request is considered withdrawn.  See generally 38 C.F.R. § 20.704(d) (2015).

The Board notes that additional evidence was submitted after the December 2013 SSOC, and no waiver from the Veteran was received.  However, the Board notes that this evidence was previously submitted and is duplicative.  Thus, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to December 29, 2010, left knee tricompartmental degenerative osteoarthritis was manifested by flexion limited to 100 degrees and full extension; instability is not shown.

2.  From December 29, 2010 to May 15, 2012, left knee tricompartmental degenerative osteoarthritis was manifested by flexion limited to 112 degrees and extension limited to 15 degrees; instability was not shown prior to March 5, 2012.

3.  From July 1, 2013, status post total left knee replacement has been manifested by complaints of pain; but not chronic residuals consisting of severe painful motion or weakness.

4.  Prior to December 29, 2010, right knee tricompartmental degenerative osteoarthritis was manifested by flexion limited to 90 degrees and full extension; instability is not shown.  

5.  From December 29, 2010 to July 20, 2011, right knee tricompartmental degenerative osteoarthritis was manifested by flexion limited to 80 degrees and extension limited to 12 degrees; instability is not shown.

6.  From September 1, 2012, status post total right knee replacement has been manifested by complaints of pain; but not chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  Prior to December 29, 2010, the criteria for a rating higher than 10 percent for left knee tricompartmental degenerative osteoarthritis were not met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5261, 5262 (2015).

2.  From December 29, 2010 to May 15, 2012, the criteria for a 20 percent rating, but no greater, for left knee tricompartmental degenerative osteoarthritis were met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5261, 5262 (2015).

3.  From July 1, 2013, the criteria for a rating higher than 30 percent for status post total left knee replacement were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5259, and 5263 (2015).

4.  Prior to December 29, 2010, the criteria for a rating higher than 10 percent for right knee tricompartmental degenerative osteoarthritis were not met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5261, 5262 (2015).

5.  From December 29, 2010 to July 20, 2011, the criteria for a 20 percent rating, but no greater, for right knee tricompartmental degenerative osteoarthritis were met.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5261, 5262 (2015).

6.  From September 1, 2012, the criteria for a rating higher than 30 percent for status post total right knee replacement were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5259, and 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For increased rating claims, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

The record reflects that the RO provided the Veteran with the requisite notice in February 2010.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and available post-service treatment records have been obtained.  The Veteran's knees were medically evaluated in October 2009, March 2012, and July 2013.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Traumatic arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.  Flexion of the leg limited to: 30 degrees warrants a 20 percent rating; and 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260.   Extension limited to: 15 degrees warrants a 20 percent rating; 20 degrees warrants a 30 percent rating; 30 degrees warrants a 40 percent rating; and 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.    Separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

DC 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to DCs 5256 (knee ankylosis), 5261, or 5262 (impairment of the tibia and fibula).

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

VA's General Counsel  has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel  subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704  (1998)

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Facts

On October 2009 VA examination, the Veteran reported intermittent pain in bilateral knees.  He had pain at rest, and on examination pain was 2 out of 10.  He endorsed weakness, stiffness, swelling, instability/giving way, locking, fatigability, and lack of endurance.  He denied heat and redness.  There were no episodes of dislocation or recurrent subluxation.  Treatment included aspirin.  The Veteran did not use assistive devices.  He described his flare-ups as a pain level of 4 out of 10, which occurred a few times a week and lasted for hours.  Flare-ups were precipitated by walking and alleviated by medication and rest.  The Veteran reported his flare-ups impaired his ability to perform his daily functional activities for self-care.  He could not participate in sports or hike with his family.  He had missed 3 days of work in the past year due to his knee disabilities.  

On physical examination, there was no edema, ecchymosis, erythema, effusion, valgus or varus laxity, or joint line tenderness.  Anterior and posterior instability tests were negative bilaterally.  The knees were neurovascularly intact distally. There was medial patella facet tenderness bilaterally.  A femoral grind test was positive bilaterally.  Left knee flexion was to 105 degrees with pain at 100 degrees.  Right knee flexion was to 94 degrees with pain at 90 degrees.  Both knees had full extension.  The Veteran had pain following 3 repetitions.  There was no additional change due to pain, fatigue, weakness, lack of endurance or incoordination in the knees.  The examiner opined that the Veteran had an estimated additional loss of 10 degrees of flexion during flare-ups due to pain and stiffness.  The Veteran did not have ankylosis or an antalgic gait.  The examiner diagnosed bilateral osteoarthritis.

The Veteran's knees were examined in November 2009 to determine whether he was eligible for Reserve service.  The Veteran reported that he felt very well, only with the occasional bilateral knee pain during long marches.  He stated that he took no medications.  Physical examination revealed full range of motion (ROM) of the knees, no tenderness to palpation medially or laterally along the joint line.  He was able to do squats in the clinic as well as walk in a crouched position.  X-rays showed loose bodies with calcification and tricompartmental degenerative joint disease (DJD).  A radiology examination indicated beginning stages of synovial osteochondromatosis.  The examiner found that the Veteran would be able to return to military service if given accommodation for non-impact physical training.

During a December 2010 orthopedic surgery consult, the Veteran reported that he found it difficult to maintain running activities and he bicycles to maintain ROM and a weight reduction.  On physical examination, there was a mild to moderate varus misalignment of the right knee and severe varus deformity of the left knee.  Collateral ligaments were stable bilaterally.  There was no joint line tenderness of either knee.  Anterior and posterior instability tests were negative bilaterally.  Knee extension was to 12 degrees on the right and 14 degrees on the left.  Flexion was to 110 degrees on the right and 112 degrees on the left.  X-rays showed moderate to severe DJD bilaterally.  The examiner found that the Veteran's x-ray findings far outweighed his clinical ROM.  Because of his hiking activities, the Veteran had done well to maintain his weight as well as ROM; however, total knee arthroplasties would be required in the distant future. 

A July 2011 private treatment record notes that the Veteran was referred for bilateral knee pain.  He reported being unable to run.  If he stands for any length of time he has to sit down.  He was not taking medications.  He had difficulty performing his everyday activities.   Knee flexion was to 125 degrees bilaterally.  Extension was to 15 degrees on the left and 0 degrees on the right.  All instability tests were negative and collateral ligaments were intact.  X-rays revealed severe osteoarthritis of bilateral knees.  The examiner scheduled the Veteran for a right total knee arthroplasty.

On March 2012 VA examination, the Veteran reported left knee pain, limited standing and walking, and readiness for surgery.  Knee flexion was to 130 degrees on the left and 110 degrees on the right.  Extension of the left knee was to 5 degrees, while the right knee had full extension.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation in ROM.  He did not exhibit swelling, deformity, atrophy of disuse, instability, disturbance of locomotion, or interference with sitting, standing and weight bearing.  Posterior and anterior instability tests were normal bilaterally.  There was 0 to 5 millimeters of medial-lateral instability in the left knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner found no residuals of the right knee surgery.  The Veteran had no scars that were painful and/or unstable or greater than 39 square centimeters.

An April 2012 private treatment record indicated that the Veteran wanted to have his left knee replaced.  Examination of the left knee revealed extension to 10 degrees and flexion to 115 degrees.

A May 2012 operation report indicated that the Veteran was unable to get on a treadmill or walk for any distance before he had swelling and pain.

On July 2013 VA examination, the Veteran reported being very pleased and happy with both knee replacements as his ROM and gait had greatly improved and his left knee pain was gone.  He reported that he would suffer a sharp knee pain when standing on a hard surface in one position for 10 minutes or more, which he could relieve by walking or sitting.  He was able to perform his activities of daily living, house and yard chores, shopping, and participate in family activities.  He denied taking medication for his knees, flares, pain, joint fatigue, incoordination, or decreased ROM with repetitive knee movement.  He did not use any type of assistive device.  He reported being able to walk on treadmill and ergonomic machine for about 6 to 7 miles per day, in addition to swimming.

Physical examination was negative for dislocation, pain with movement or to palpation, erythema, excessive tissue warmth, swelling, joint crepitus, or instability.  Muscle tone was normal.  Knee flexion was to 105 degrees on the right and 110 degrees on the left.  The knees had full extension.  There was no evidence of painful motion or additional limitation in ROM following repetitive-use testing.

A November 2013 primary care note indicated that the Veteran's knee replacements were doing well.

IV.  Analysis

Left knee prior to May 15, 2012

In reviewing the evidence of record for this period, the Board finds that additional staged ratings are warranted.  See Hart, supra.

From December 29, 2010, the Board finds that the Veteran's knee symptomatology more nearly approximates a 20 percent rating for limitation of extension.  On that date, extension was limited to 14 degrees.  Thereafter, a July 2011 treatment record showed extension was limited to 15 degrees.  A rating in excess of 20 percent is not warranted under DCs 5256, 5259, and 5263, as ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.

However, prior to December 29, 2010, examinations revealed the Veteran to have full extension of the left knee.  There are also no objective findings of flexion limited to 30 degrees.  Thus, the Veteran does not satisfy the criteria for a higher rating under DCs 5260 and 5261.  He also does not satisfy a rating in excess of 10 percent under DCs 5256, 5259, and 5263, as ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.  The Board also notes that while there is X-ray evidence of degenerative arthritis of the left knee, the Veteran is currently receiving the maximum 10 percent rating possible under DC 5003.  The Board has considered whether a rating in excess of 10 percent prior to December 29, 2010 is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In considering the Veteran's complaints of pain, stiffness, weakness, swelling, instability/giving way, locking, fatigability, and lack of endurance, the October 2009 VA examiner estimated that the Veteran's flexion would be limited an additional 10 degrees during flare-ups.  Thus, in considering functional loss during flare-ups, the Veteran's flexion would still be limited to 90 degrees.

Since July 1, 2013, a rating in excess of 30 percent is not warranted under DC 5055.  There is no evidence of chronic residuals consisting of severe painful motion or weakness.  Rather, the evidence shows that the Veteran's pain had decreased, his ROM and gait had "greatly improved" and he was able to perform his activities of daily living.  He denied flares, pain, joint fatigue, and incoordination.  He also does not satisfy a rating in excess of 30 percent under DCs 5256, 5259, and 5263, as ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.

As noted above, the Veteran is in receipt of a separate 10 percent rating for left knee instability from March 5, 2012, based on the finding of 0 to 5 millimeters of medial-lateral instability of the left knee on VA examination.  Objective findings of left knee instability have not been shown prior to that date.  Although the Veteran reported instability in October 2009, the ligaments of the left knee were intact without instability or lateral subluxation.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through one senses.  Layno, 6 Vet. App. at 470.  The objective findings, however, of no left knee instability prior to March 5, 2012 far outweigh the Veteran's reports of the same.

In sum, the Board finds that a higher, 20 percent rating is warranted from December 29, 2010 for limitation of extension.  However, the Board finds no provision upon which to assign ratings higher than 10 percent prior to December 29, 2010, or in excess of 30 percent from July 1, 2013.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Right knee

After considering the totality of the evidence, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for right knee tricompartmental degenerative osteoarthritis prior to December 29, 2010.  There are no objective findings of either the Veteran's flexion or extension of the right knee being limited enough to satisfy the rating criteria for a higher 20 percent rating under DCs 5260 or 5261, as the Veteran has consistently displayed flexion in excess of 30 degrees and full extension.  The Board also notes that while there is X-ray evidence of degenerative arthritis of the right knee, the Veteran is currently receiving the maximum 10 percent rating possible under DC 5003.

A rating in excess of 10 percent is also not warranted under DCs 5256, 5259, and 5263, as ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.

The Board has considered whether a rating in excess of 10 percent prior to December 29, 2010 is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  In considering the Veteran's complaints of pain, stiffness, weakness, swelling, instability/giving way, locking, fatigability, and lack of endurance, the October 2009 VA examiner estimated that the Veteran's flexion would be limited an additional 10 degrees during flare-ups.  Thus, in considering functional loss during flare-ups, the Veteran's flexion would still be limited to 80 degrees.

The Board also notes that objective findings of right knee instability have not been shown.  Although the Veteran reported instability in October 2009, the ligaments of the right knee were intact without instability or lateral subluxation.  The Veteran is competent to report such symptoms because this requires only personal knowledge as it comes through one senses.  Layno, 6 Vet. App. at 470.  The objective findings, however, of no right knee instability far outweigh the Veteran's reports of the same.

From December 29, 2010, the Board finds that the Veteran's knee symptomatology more nearly approximates a 20 percent rating for limitation of extension.  On that date, extension was limited to 12 degrees.  While the limitation of extension was less than 15 degrees, it was greater than 10 degrees.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Resolving all doubt in the Veteran's favor, the criteria for a 20 percent rating were met.  A rating in excess of 20 percent is not warranted under DCs 5256, 5259, and 5263, as ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.

Next, the Board finds that a rating in excess of 30 percent is not warranted from September 1, 2012.  There is no evidence of chronic residuals consisting of severe painful motion or weakness sufficient to warrant a rating in excess of 30 percent.  Rather, the evidence shows that the Veteran's pain had decreased, his ROM and gait had "greatly improved" and he was able to perform his activities of daily living.  He denied flares, pain, joint fatigue, and incoordination.  A rating in excess of 30 percent is also not warranted under DCs 5256, 5259, and 5263, as ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.

In sum, the Board finds that a higher, 20 percent rating is warranted from December 29, 2010 for limitation of extension.  However, the Board finds no provision upon which to assign ratings higher than 10 percent prior to December 29, 2010, or in excess of 30 percent from September 1, 2012.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Board finds that referral for extraschedular consideration is not warranted.  The manifestations of the Veteran's knee disabilities are contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, DCs 5003, 5055, 5257, 5260, and 5261.  In this regard, the Veteran's knee disabilities have been manifested by pain, weakness, limited motion and instability.  This type of disability picture is specifically addressed in the rating criteria set forth in the above Diagnostic Codes. 

In sum, the Board finds that a comparison of the Veteran's knee disabilities with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected knee disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the appeal period due to service-connected knee disability or that he is prevented from securing and following gainful employment due to any such disability.  A clear preponderance of the evidence is against a finding that the severity of the onychomycosis and tinea pedis warrant a TDIU.


ORDER

Prior to December 29, 2010, a rating in excess of 10 percent for left knee tricompartmental degenerative osteoarthritis is denied.

From December 29, 2010 to May 15, 2012, a 20 percent rating, but no greater, for left knee tricompartmental degenerative osteoarthritis is allowed, subject to the regulations governing the award of monetary benefits..

From July 1, 2013, a rating in excess of 30 percent for status post total left knee replacement is denied.

Prior to December 29, 2010, a rating in excess of 10 percent for right knee tricompartmental degenerative osteoarthritis is denied.

From December 29, 2010 to July 20, 2011, a 20 percent rating, but no greater, for left knee tricompartmental degenerative osteoarthritis is allowed, subject to the regulations governing the award of monetary benefits.

From September 1, 2012, a rating in excess of 30 percent for status post total right knee replacement is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


